     Case 1:19-cv-00418-DAD-EPG Document 41 Filed 03/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA
10

11

12
     ANTHONY BONSALL,                                              Case No. 1:19-cv-00418-DAD-EPG (PC)
13
                                                   Plaintiff, ORDER GRANTING DEFENDANT
14                                                            KONGARA’S EX PARTE APPLICATION
                       v.                                     TO MODIFY THE SCHEDULING
15                                                            ORDER [ECF No. 37]
16   DR. KONGARA,                                                  (ECF NO. 39)
17                                               Defendant.
18

19          Having read and considered Defendant’s ex parte Application to Modify the Scheduling
20   Order, the Declaration of Deputy Attorney General Kandice Jung supporting the Application, and
21   for good cause appearing, Defendant’s Application (ECF No. 39) is GRANTED.1
22          Accordingly, IT IS HEREBY ORDERED THAT:
23          1.     Defendant’s ex parte application for a modification of the Court’s Scheduling Order
24   is GRANTED;
25          2.     The modified deadline for filing and serving motions to compel is June 4, 2021;
26          3.     The modified deadline for filing and serving responses to motions to compel is June
27
              1
                The Court notes that, in the application, Defendant refers to the May 3, 2021 telephonic discovery and
28   status conference. However, this conference has been vacated. (ECF No. 38).
                                                               1
     Case 1:19-cv-00418-DAD-EPG Document 41 Filed 03/17/21 Page 2 of 2


 1   18, 2021;

 2        4.     No other deadlines in the Scheduling Order shall be modified at this time; and

 3        5.     The Clerk of Court is directed to send a copy of this order to Plaintiff at: Owens

 4   Valley Conservation Camp, 2781 S. Round Valley Road, Bishop, CA 93514.

 5
     IT IS SO ORDERED.
 6

 7      Dated:     March 17, 2021                              /s/
 8                                                     UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
